PER CURIAM.
This is an appeal from a judgment entered pursuant to appellant’s plea of no contest to possession of cocaine, at which he reserved the right to appeal the denial of his motion to suppress. We reverse and remand because the trial court erred in denying appellant’s motion to suppress. Under the circumstances of this case, a reasonable person would not believe he was free to end the encounter with the deputy. See Popple v. State, 626 So.2d 185 (Fla.1993). Appellant was seized without a reasonable suspicion.
GLICKSTEIN, POLEN and SHAHOOD, JJ., concur.